Citation Nr: 0009983	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to 
August 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  The veteran's claims 
folder has, due to change in his residence, subsequently been 
transferred to the RO in Montgomery, Alabama.

A personal hearing was held at the RO in July 1996.  In 
addition, a videoconference hearing before a member of the 
Board was conducted in October 1998.


REMAND

This case was most recently before the Board in February 
1999.  At that time, the Board remanded the case to the RO, 
in part, to obtain copies of all treatment records from the 
VA medical facilities in Birmingham, Alabama and Huntsville, 
Alabama.  Review of the claims file shows that VA treatment 
records were received by VA in April 1999.  These treatment 
records correspond to treatment received by the appellant at 
VA medical facilities apparently located in Birmingham, 
Alabama, and Long beach, California.  It is unclear as to the 
status of the treatment records from Huntsville, Alabama.  An 
AMIE New Request Report, dated in April 1999, shows that all 
outpatient treatment records were requested from Birmingham, 
Alabama.  A handwritten notation on this report indicates 
"Huntsville," "1-29-99," and an additional notation which 
is illegible.  

Also in conjunction with the Board's February 1999 Remand, a 
VA examination was to be conducted by an orthopedist in order 
to determine the nature, severity, and etiology of any right 
knee disability.  A review of the record reveals that the 
veteran failed to report for a VA examination ordered to have 
been conducted at the Birmingham, Alabama VA Medical Center 
(VAMC). 

The appellant, by letter addressed to the RO in September 
1999, indicated that he had not been notified as to the date 
of above-mentioned scheduled VA examination.  In addition, 
his representative, as part of an October 1999 memorandum to 
the RO, added that the appellant was steadfast in claiming 
that he was never notified of the examination in question.  
Based upon a review of the record, the Board is of the 
opinion that the appellant should be given another 
opportunity to report for the VA examination. 

The United States Court of Appeals for Veterans Claims 
(Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The Board 
also notes that the Court has held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).

The appellant should be informed of the specific 
ramifications for failing to report for a VA examination 
without good cause per 38 C.F.R. § 3.655 (1999).  When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (1999).

In order to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should clarify that status of 
the requested records from the VA 
facility Huntsville, Alabama.  If that 
facility has not responded, the RO should 
again request these records. 

2.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature, severity, and 
etiology of any right knee disability.   
The examiner should be provided with the 
veteran's claims folder and should review 
the veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  It is requested that the 
examiner indicate whether there are any 
findings consistent with the residuals of 
arthroscopic surgery, which reportedly 
occurred in the 1980's.  If a disability 
involving the right knee is diagnosed, it 
is requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the diagnosed 
disability is causally related to the 
right knee injuries and findings during 
service.  The examiner should provide a 
complete rational for any opinion 
expressed, as such information is 
essential to the Board's adjudication of 
this matter.  

3.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(1999). 

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issues currently 
in appellate status.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


